Citation Nr: 0616270	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  42-15 91	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, in September 2003, which denied the claim.

The issue of service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


REMAND

The veteran died in June 2003; his death certificate lists 
his immediate cause of death as acute left cerebrovascular 
accident and acute non-ST elevation myocardial infarction.  

At the time of his death, the veteran was rated totally 
disabled since August 29, 1995.  He was service connected for 
post traumatic stress disorder (PTSD), hearing loss and 
tinnitus.    

The veteran's cardiovascular system was clinically evaluated 
as normal on his December March 1970 discharge examination, 
and cardiolypin was negative.  

The evidence submitted in support of the appellant's claim 
includes a private medical statement from Dr. Munsayac, dated 
in February 2004.  Dr. Munsayac stated that the veteran's 
PTSD "may have" contributed to his worsening of coronary 
artery disease in the form of increased stress and 
hypertension, resulting in a heart attack and death.  Also of 
record is a February 2004 medical opinion from Dr. Upadyha, 
who provide an almost identical opinion, except he used the 
words "could have" instead of "may have."  

It does not appear that either physician reviewed the 
veteran's claims folder, to include his service medical 
records, and their opinions are speculative at best.  
Therefore, the Board finds that a VA medical opinion is 
needed to determine whether the veteran's service-connected 
PTSD caused or aggravated the stroke or heart attack that 
resulted in the veteran's death.  See 38 C.F.R. 
§ 3.159(c)(4). 

In addition, the death certificate shows the veteran had been 
a patient in a private hospital prior to his transfer to the 
VA Medical Center where he subsequently died.  The claimant 
should be asked to complete an authorization form for the RO 
to obtain the treatment records from that private facility.  
The appellant should also be asked to advise the RO of any 
treatment the veteran received for his PTSD since July 1998.

Finally, the Board notes that the rating decision on appeal 
also denied entitlement to DIC under 38 U.S.C.A. § 1318.  In 
her notice of disagreement, she stated she was appealing her 
denial of DIC, and mentioned that the veteran was 100 percent 
disabled for 8 years.  Her letter does not make it clear that 
she was only appealing the denial of service connection for 
the cause of the veteran's death.  Thus, the Board finds that 
her statement was also a disagreement with the denial of DIC 
under section 1318.  The Statement of the Case (SOC) issued 
in May 2004 does not reference this claim.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  After the RO has issued the SOC, that issue should 
be returned to the Board only if the appellant perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the appellant may have the 
opportunity to complete an appeal on the 
issue of entitlement to DIC under 
38 U.S.C.A. § 1318 issue (if she so 
desires) by filing a timely substantive 
appeal.

2.  The RO should advise the claimant to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for PTSD or heart disease since 
July 1998, to include the private facility 
where he was treated in May 2003.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should obtain a VA medical 
opinion by a cardiovascular specialist in 
order to determine the relationship 
between the veteran's PTSD and his death 
from acute left cerebrovascular accident 
and coronary artery disease with non-ST 
elevation acute myocardial infarction.  
The claims file must be sent to the 
examiner for review.  All opinions should 
be based on a review of the evidence of 
record, including the service medical 
records, and sound medical principles.  
The examiner should provide a rationale 
for all opinions expressed.  If an opinion 
cannot be rendered without resort to mere 
speculation, such should be indicated. 

Specifically, following review of the 
claims file, the examiner should provide 
the following opinions:

(a)  Is it more likely, less likely, or as 
likely as not (50 percent probability) 
that the veteran's service connected PTSD 
caused the veteran's coronary artery 
disease, acute non-ST elevation myocardial 
infarction, or cerebrovascular accident?  

(b)  If the PTSD did not cause those 
disorders, did it permanently worsen those 
disorders beyond the normal progress of 
those disorders? 

(c)  Did the veteran's PTSD otherwise 
materially or substantially contribute to 
the veteran's death.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

